Case 20-19379-JNP            Doc 103    Filed 10/05/20 Entered 10/05/20 10:34:19            Desc Main
                                       Document      Page 1 of 2



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  ARTHUR J. ABRAMOWITZ (AA3724)
  SHERMAN, SILVERSTEIN, KOHL, ROSE &
  PODOLSKY, P.A.
  308 Harper Drive
  Suite 200
  Moorestown, New Jersey 08057
  (856) 662-0700
  Proposed Attorneys for the Debtor


  In re:                                                       Case 20-19379-JNP

  Farm-Rite. Inc.                                              Judge: Jerrold N. Poslusny, Jr.

                   Debtor.                                     Chapter: 11


             DEBTOR’S LIMITED OBJECTION TO CNH INDUSTRIAL AMERICA LLC’S
                   MOTION FOR RELIEF FROM AUTOMATIC STAY

           The Debtor, Farm-Rite, Inc. (the “Debtor”) by and through it’s undersigned counsel, by

 way of limited objection to CNH Industrial America LLC’s Motion for Relief from Automatic

 Stay (the “CNH Relief from Stay Motion”), states as follows:

           1. The Debtor does not object to the relief sought by CNH Industrial America LLC

              (“CNH Industrial”) in the CNH Relief from Stay Motion to the extent it seems to

              enforce its rights in its Collateral as defined in the CNH Relief from Stay Motion (the

              “CNH Collateral”).

           2. However, the Debtor believes, and the CNH Relief from Stay Motion appears to

              indicate, that there may be some equity for the Debtor and its estate, in the CNH

              Collateral for the benefit of the Debtor and its estate.

           3. As such, the Debtor asserts that any order granting the relief from stay sought by

              CNH Industrial in the matter should include a provision that requires CNH Industrial

              to file with the Court and serve on the Debtor an accounting of the liquidation of the
                                                     1
 2514558.1
 2525690.1
Case 20-19379-JNP         Doc 103    Filed 10/05/20 Entered 10/05/20 10:34:19             Desc Main
                                    Document      Page 2 of 2



             Cash Collateral (together with any costs associated with said liquidation) and its

             application to any indebtedness only by the Debtor to CNH Industrial within fifteen

             (15) days of such liquidation.

         4. In addition, the Debtor requests that the order granting the CNH Motion for Relief

             from Stay provides that any repossession by CNH Industrial of the CNH Collateral be

             conducted during reasonable business hours and upon reasonable notice to the Debtor

             without interruption of the Debtor’s business operations.

         Wherefore, the Debtor Respectfully requests that the relief sought by CNH Industrial as

 set forth in the CNH Motion for Relief from Stay only be granted if the additional provisions

 sought herein are added to the Order.




 Date: October 2, 2020                         by:     s/Arthur J. Abramowitz
                                                       Arthur J. Abramowitz, Esquire
                                                       SHERMAN, SILVERSTEIN, KOHL,
                                                       ROSE & PODOLSKY, P.A.
                                                       308 Harper Drive, Suite 200
                                                       Moorestown, New Jersey 08057
                                                       Telephone: (856) 662-0700
                                                       Facsimile: (856) 488-4744




                                                  2
 2514558.1
 2525690.1
